                UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


MARSULEX ENVIRONMENTAL                 :     CIVIL NO.: 1:15-CV-00269
TECHNOLOGIES,                          :
                                       :
            Plaintiff,                 :
                                       :     (Chief Magistrate Judge Schwab)
      v.                               :
                                       :
SELIP S.P.A.,                          :
                                       :
            Defendant.                 :



                                    ORDER
                                   May 21, 2019

      For the reasons set forth in our accompanying memoranda on the

defendant’s motion for summary judgment and the plaintiff’s motion for sanctions,

IT IS ORDERED AS FOLLOWS:

   1. The defendant’s motion for summary judgment (doc. 115) is DENIED.

   2. The plaintiff’s motion for sanctions (doc. 112) is GRANTED IN PART

      AND DENIED IN PART.

   3. The plaintiff’s motion for sanctions is DENIED insofar as it seeks entry of

      default judgment, the preclusion of Selip’s causation defense at trial, or

      attorneys’ fees and costs.
4. The plaintiff’s motion for sanctions is GRANTED to the extent that it seeks

   a forensic investigation of the defendant’s computers. The defendant shall

   be required to pay for a forensic investigation of the work computers of

   Carlo Romani, Giuseppe Alfieri, Massimo Ferrari, and Marco Pedrazzi.

5. On or before June 11, 2019, the parties shall agree upon an expert in the

   forensic investigation of computers who will perform the forensic

   investigation.

6. On or before June 11, 2019, the parties shall agree on a stipulated protective

   order. Said protective order shall specify (1) the procedure by which the

   expert shall conduct the forensic investigation and (2) the means by which

   any privileged information shall be protected during and after the forensic

   investigation.

7. In the event that the parties fail to agree on either of the previous two items,

   each party shall file a letter with the court on or before June 18, 2019. In its

   letter, each party shall (1) recommend an expert to conduct the forensic

   investigation, (2) specify how much the expert’s services would cost, and (3)

   propose language for a protective order to govern the forensic investigation.

8. The partial denial of the plaintiff’s motion for sanctions is without prejudice.

   The plaintiff shall be allowed to file a second motion for sanctions if

   evidence found through the forensic investigation suggests that the

                                       2
   defendant engaged in the spoliation of evidence. If a second motion for

   sanctions is warranted, the plaintiff may seek more extreme sanctions than

   the sanctions granted in this order, including, but not limited to, default

   judgment, preclusion of evidence, an adverse inference, and fees and costs.

9. Trial in this matter and all pretrial deadlines are stayed and held in abeyance

   pending the conclusion of the forensic investigation and any further motions

   for sanctions that may be filed as a result of the forensic investigation.

10. IT IS FURTHER ORDERED that a case status conference is scheduled

   for May 28, 2019 at 10:00 a.m. Counsel for the plaintiff shall initiate the

   call by calling chambers at (717) 221-3980 after all parties are on the line.


                                           S/Susan E. Schwab
                                           Susan E. Schwab
                                           Chief United States Magistrate Judge




                                       3
